— Appeal by the defendant from a judgment of the County Court, Westchester County (Scarpino, J.), rendered January 25, 1990, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant, as part of his plea bargain, waived his right to appeal from his conviction and sentence (see, People v Seaberg, 74 NY2d 1). Moreover, although the defendant purports to complain of a denial of an application to withdraw his plea of guilty, we note that no such application was made. Harwood, J. P., O’Brien, Ritter and Copertino, JJ., concur.